             Case 20-21132              Doc 2     Filed 02/11/20 Entered 02/11/20 13:30:00 Desc Main
                                                     Document    Page 1 of 2              [    ] AMENDED
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TENNESSEE
In re:
                 (1) Amber Denan Minter
                       xxx-xx-6759                                               Case No.
                 (2)
                                                                                 Chapter 13
Debtor(s)
                                                          CHAPTER 13 PLAN

ADDRESS:         (1)      1092 Cortona Pl                      (2)
                          Cordova TN 38018
PLAN PAYMENT:
  DEBTOR (1) shall pay              $426.00           ( x ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         () PAYROLL DEDUCTION from:                                     OR ( x ) DIRECT PAY.

  DEBTOR (2) shall pay              $                 ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         ( ) PAYROLL DEDUCTION from:                                    OR ( ) DIRECT PAY.

1. THIS PLAN [Rule 3015.1 Notice]:
     (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                ( ) YES        ( X ) NO
     (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON VALUATION
         OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]                           ( X ) YES       ( ) NO
     (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                               ( ) YES        ( X ) NO
2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: ( ) Included in Plan; OR (X) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.
4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                           Monthly
                                                                                                                        Plan Payment
                                                     ; ongoing payment begins                                           $
                                              Approximate arrearage:                                                    $
                                                     ; ongoing payment begins                                           $
                                              Approximate arrearage:                                                    $
5. PRIORITY CLAIMS:                                                                      Value of                       Monthly
                                                                                         Claim                          Plan Payment
                                                                                                                        $
                                                                                                                        $
6. HOME MORTGAGE CLAIMS:                      ( ) Paid directly by Debtor(s); OR (X) Paid by Trustee to:                Monthly
                                                                                                                        Plan Payment
   Freedom Mortgage                                   ; ongoing payment begins June 1, 2020                             $954.75
                          Approximate arrearage:               $20,425.00       Interest                       %        $345.00
                                                      ; ongoing payment begins                                          $
                          Approximate arrearage:                                Interest                       %        $
7. SECURED CLAIMS:                                                      Value of                    Rate of             Monthly
   [Retain lien 11 U.S.C. §1325 (a)(5)]                                 Collateral                  Interest            Plan Payment
   Inova Federal Credit Union                                           $18,000.00                             %        $300.00
                                                                                                               %        $
                                                                                                               %        $
           Case 20-21132           Doc 2      Filed 02/11/20 Entered 02/11/20 13:30:00                       Desc Main
                                                 Document    Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
   FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:     Value of               Rate of     Monthly
   [Retain lien 11 U.S.C. § 1325 (a)]               Claim                  Interest    Plan Payment
                                                                                    %  $
                                                                                    %  $
                                                                                    %  $
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION
  FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
  Conn Appliances Inc.                            Collateral:      Sofa
                                                  Collateral:
10. SPECIAL CLASS UNSECURED CLAIMS:                                Value of                   Rate of            Monthly
                                                                   Claim                      Interest           Plan Payment
  Shelby County General Sessions CR                                $191.50                               %       $4.00
                                                                                                         %       $
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
                                         ( ) Not provided for                         OR ( ) General unsecured creditor
                                         ( ) Not provided for                         OR ( ) General unsecured creditor
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):



13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILE CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                      $          29,796.42                  .
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
   ( x)        2%, OR,

   (X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
  BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
   Progressive Leasing                                () Assumes                              OR ( x ) Rejects.
                                                      ( ) Assumes                             OR ( ) Rejects.
17. COMPLETION:          Plan shall be completed upon payment of the above, approximately     sixty (60)         months.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.
19. NON-STANDARD PROVISION(S):



  ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
       /s/ S. Jonathan Garrett                                     DATE: February 11, 2020
       Debtor(s)’ Attorney Signature
       S. Jonathan Garrett (BPR#019389) Attorney for Debtor
       2670 Union Avenue Extended, Suite 1200, Memphis, Tennessee 38112-4424
       Telephone: 901-323-3200          Facsimile: 901-323-3275       Email: help@sjgarrett.com
